

 
 
 
 
Exhibit 10.462



MASTER LEASE AGREEMENT


THIS MASTER LEASE AGREEMENT (this “Lease”) is entered into as of the 5th day of
February, 2016 (the “Execution Date”) by and among the entities identified as
landlords on Schedule 1 attached hereto and incorporated herein by reference
(collectively, the “Landlord”) and SKYLINE HEALTHCARE LLC, or other entities to
be formed by the Tenant, those entities to be identified as tenants on Schedule
1 (collectively, the “Tenant”) for (i) the improved real property described on
Exhibits “A-1” through “A-9” attached hereto and incorporated herein by
reference (collectively, the “Real Property”) and (ii) the “Landlord Personal
Property” associated therewith described on Exhibit “B” (the Landlord Personal
Property together with the Real Property, are collectively referred to as the
“Premises”). Certain capitalized terms used in this Lease are defined on Exhibit
“C”.


RECITALS


WHEREAS, the skilled nursing facilities described on Schedule 1 are located on
the Premises (hereinafter such facilities are collectively referred to as the
“Facilities” and individually a “Facility”);


WHEREAS, Landlord desires to Lease the Premises to Tenant, and Tenant desires to
lease the Premises from Landlord on the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.Condition of Effectiveness. This Lease shall not be effective or binding until
all lenders holding mortgages on the Facilities (collectively, the “Facility
Mortgagees”) have approved this Lease. The parties shall execute and deliver to
such Facility Mortgagees all required documents including, without limitation,
usual and customary subordination, non-disturbance and attornment agreements.
This Lease shall further not be effective unless and until the Tenant is granted
facility licenses by the Arkansas Department of Health to operate the
Facilities. If the conditions referenced in the preceding sentences have not
been satisfied on or before March 1, 2016, either party may terminate this Lease
upon written notice to the other party.
2.    Term. The “Term” of this Lease is the Initial Term of fifteen (15) years
plus the Renewal Terms (if any). A “Lease Year” is the twelve (12) month period
commencing on the Commencement Date (as defined below) and each anniversary
thereof during each year of the Term. The “Initial Term” commences on March 1,
2016 (the “Commencement Date”) and ends on the last day of the one hundred
eightieth (180th) full calendar month thereafter, and may be extended for two
(2) separate renewal terms of five (5) years each (each, a “Renewal Term”) if:
(a) at least one hundred eighty (180) days prior to the end of the Initial Term
or the initial Renewal Term, as applicable, Tenant delivers to Landlord the
“Renewal Notice” indicating that Tenant desires to exercise its right to extend
this Lease for a Renewal Term and (b) there is no then uncured Event

HNZW/



--------------------------------------------------------------------------------



of Default (i) as of the date Landlord receives the Renewal Notice (the
“Exercise Date”) or (ii) on the last day of the Initial Term or the initial
Renewal Term, as applicable. For purposes hereof, “Termination Date” shall mean
the last day of the Initial Term or the applicable Renewal Term (if any) or the
earlier date on which this Lease may be terminated as provided herein.
3.    Rent. During the Term, Tenant shall pay in advance to Landlord on or
before the 1st day of each month the following amounts as Rent:
(a)    Lease Year One. During Lease Year one, Rent shall be Four Hundred Fifty
Thousand and 00/100 Dollars ($450,000.00) per month.
(b)    Subsequent Lease Years. Commencing on the first day of the second (2nd)
Lease Year and continuing on the first day of each Lease Year thereafter through
the end of the Initial Term and during the Renewal Term, the Rent due each Lease
Year shall increase by two and one-half percent (2.5%) over the Rent payable for
the immediately preceding Lease Year.
(c)    Allocation of Rent. Notwithstanding that this Lease constitutes a lease
of the entire Premises, the Landlord may allocate the Rent among the Facilities
as it shall determine from time to time.


3.1    Absolute Net Lease. All Rent payments shall be absolutely net to
Landlord, free of any and all Taxes (as defined below in Section 5), Other
Charges (as defined below in Section 5), and operating or other expenses of any
kind whatsoever, all of which shall be paid by Tenant. Tenant shall at all times
during the Term remain obligated under this Lease without any right of set-off,
counterclaim, abatement, deduction, reduction or defense of any kind. Tenant’s
sole right to recover damages against Landlord under this Lease shall be to
prove such damages in a separate action.


3.2    Payment Terms. All Rent and other payments to Landlord hereunder shall be
paid by wire transfer in accordance with Landlord’s wire transfer instructions
to be provided by Landlord from time to time.
4.    Security Deposit. Tenant shall deposit with Landlord and maintain during
the Term the cash sum of Nine Hundred Thousand and 00/100 Dollars ($900,000.00)
as a security deposit (the “Security Deposit”) which Landlord shall hold as
security for the full and faithful performance by Tenant of every term,
provision, obligation and covenant under this Lease and subject to the terms and
conditions of this Lease. The Security Deposit shall be paid to Landlord within
one (1) business day after the Execution Date. The Security Deposit may be
deposited by Landlord into an interest-bearing account, which interest shall
accrue for the sole benefit of Landlord and not Tenant. The Security Deposit
shall not be considered an advance payment of Rent (or of any other sum payable
by Tenant under this Lease) or a measure of Landlord’s damages in case of a
default by Tenant. Landlord shall have no obligation to maintain the Security
Deposit separate and apart from Landlord’s general and/or other funds. If Tenant
defaults in respect of any of the terms, provisions, covenants and conditions of
this Lease (or if there is a default under any agreement or instrument with
which this Lease is cross-defaulted), Landlord may, but shall not be required
to,

2
HNZW/



--------------------------------------------------------------------------------



in addition to and not in lieu of any other rights and remedies available to
Landlord, apply all or any part of the Security Deposit to the payment of any
sum in default, or any other sum that Landlord may expend or be required to
expend by reason of Tenant’s default, including but not limited to, any damages
or deficiency in reletting the Premises. Whenever, and as often as, Landlord has
applied any portion of the Security Deposit to cure Tenant’s default hereunder
or under any agreement with which this Lease is cross-defaulted, Tenant shall,
within ten (10) days after Notice from Landlord, deposit additional money with
Landlord sufficient to restore the Security Deposit to the full amount then
required to be deposited with Landlord, and Tenant’s failure to do so shall
constitute an Event of Default without any further Notice. If Landlord transfers
or assigns its interest under this Lease, Landlord shall assign the Security
Deposit to the new landlord and thereafter Landlord shall have no further
liability for the return of the Security Deposit, and Tenant agrees to look
solely to the new landlord for the return of the Security Deposit. Tenant agrees
that it will not assign or encumber or attempt to assign or encumber the
Security Deposit and that Landlord, its successors and assigns may return the
Security Deposit to the last tenant in possession of the Premises at the last
address for which Notice has given by such tenant and that Landlord thereafter
shall be relieved of any liability therefor, regardless of one or more
assignments of this Lease or any such actual or attempted assignment or
encumbrances of the Security Deposit. Notwithstanding any provision hereof, if
this Lease is terminated in accordance with Section 1 above, the Security
Deposit shall be returned to Tenant within three (3) business days following
such termination.
 
5.    Late Charges. The late payment of Rent or other amounts due under this
Lease will cause Landlord to lose the use of such money and incur administrative
and other expenses not contemplated under this Lease. While the exact amount of
the foregoing is difficult to ascertain, the parties agree that as a reasonable
estimate of fair compensation to Landlord, if Rent or any other amount is not
paid within (a) ten (10) days after the due date for such payment, then Tenant
shall thereafter pay to Landlord on demand a late charge equal to five percent
(5%) of such delinquent amounts, and (b) twenty (20) days after the due date for
such payment, such unpaid amount shall accrue interest from such date at the
rate of ten percent (10%) per annum (the “Agreed Rate”).
6.    Taxes and Other Charges. At the commencement and at the expiration of the
Term, all Taxes and Other Charges shall be prorated. Landlord shall promptly
forward to Tenant copies of all bills and payment receipts for Taxes or Other
Charges received by it. Tenant shall pay and discharge (including the filing of
all required returns), prior to delinquency or imposition of any fine, penalty,
interest or other cost (“Penalty”), (a) “Taxes”, consisting of any real property
taxes, provider taxes (i.e. “bed taxes”) and other taxes and assessments levied
or assessed with respect to the Premises (excluding income taxes, franchise
taxes, estate taxes, transfer taxes and/or gross receipts taxes that may be
imposed upon Landlord), and (b) “Other Charges”, consisting of any utilities and
other costs and expenses of the Facilities or any portion of the Premises and
all other charges, obligations or deposits assessed against any portion of the
Premises during the Term. Tenant shall pay the foregoing when due and before any
Penalty, but may pay the foregoing in permitted installments (whether or not
interest accrues on the unpaid balance). Within ten (10) days of its receipt of
Landlord’s written notice of payment, Tenant shall pay Landlord an amount equal
to any Taxes or Penalty that Landlord at any time is assessed or otherwise
becomes responsible and for which Tenant is liable under this Lease. However,
nothing in this Lease shall obligate Tenant to pay penalties incurred as a
result of Landlord’s failure to timely forward bills to Tenant. Upon

3
HNZW/



--------------------------------------------------------------------------------



Landlord’s request, Tenant shall promptly provide evidence that all provider
taxes (i.e. “bed taxes”) with respect to the Facilities have been timely paid.
6.1    Protests. Tenant has the right, but not the obligation, in good faith to
protest or contest (a “Protest”) in whole or in part (a) the amount or payment
of any Taxes or Other Charges, and (b) the existence, amount or validity of any
Lien (as defined in Section 9.1), by appropriate proceedings sufficient to (i)
prevent the collection or other realization of such Taxes, Other Charges or
Liens, or (ii) prevent the sale, forfeiture or loss of any portion of the
Premises, or (iii) prevent the forfeiture of Rent to satisfy such Taxes, Other
Charges or Liens. . Tenant shall diligently prosecute any such Protest at its
sole cost and expense and pay such Taxes, Other Charges or Lien. Landlord shall
cooperate in any Protest that involves an amount assessed against the Premises.


6.2    Impound. If required by a Facility Mortgagee or upon Landlord’s written
notice to Tenant during the Term, Landlord may require Tenant to pay with each
Rent payment a deposit of one-twelfth (1/12th) of the amount required to
discharge the annual amount of real property Taxes secured by a Lien encumbering
any portion of the Premises as and when they become due. The deposits shall not
bear interest nor be held by Landlord in trust or as an agent of Tenant, but
rather shall be applied to the payment of the related obligations. If at any
time within thirty (30) days prior to the due date the deposits shall be
insufficient for the payment of the obligation in full, Tenant shall within ten
(10) days after demand deposit the deficiency with Landlord. If deposits are in
excess of the actual obligation, the required monthly deposits for the ensuing
Lease Year shall be reduced proportionately and any such excess at the end of
the final Lease Year shall be refunded to Tenant within thirty calendar (30)
days. Tenant shall forward to Landlord or its designee all Tax bills, bond and
assessment statements as soon as they are received. If Landlord transfers this
Lease, it shall transfer all such deposits to the transferee, and Landlord shall
thereafter have no liability of any kind with respect thereto.
7.    Insurance. All insurance provided for in this Lease shall (i) be
maintained under valid and enforceable policies issued by insurers licensed and
approved to do business in the state where the applicable Facilities are
located, (ii) name Landlord as an additional insured and, for the property
insurance policies, as the owner, (iii) be on an “occurrence” basis, or if
claims made, include a provision whereby tail coverage costs are specified upon
policy inception, (iv) cover all of Tenant’s operations at the applicable
Facility, (v) provide that the policy may not be canceled except upon not less
than thirty (30) days’ prior written notice to Landlord and (vi) be primary and
provide that any insurance with respect to any portion of the Premises
maintained by Landlord is excess and noncontributing with Tenant’s insurance.
The property policy(ies) shall also name the Landlord and all Facility
Mortgagees as loss payees. The parties hereby waive as to each other all rights
of subrogation which any insurance carrier, or either of them, may have by
reason of any provision in any policy issued to them, provided such waiver does
not thereby invalidate such policy. Original policies or satisfactory insurer
certificates evidencing the existence of the insurance required by this Lease
and showing the interest of Landlord and all Facility Mortgagees shall be
provided to Landlord prior to the Commencement Date or, for a renewal policy,
not less than ten (10) days prior to the expiration date of the insurance policy
being renewed. If Landlord is provided with a certificate, it may demand that
Tenant provide a complete copy of the related policy within ten (10) days.
Tenant may satisfy the insurance requirements hereunder through coverage under

4
HNZW/



--------------------------------------------------------------------------------



so-called blanket policy(ies) of insurance carried and maintained by Tenant
regarding other operations or facilities; provided, however, that the coverage
afforded Landlord will not be reduced or diminished or otherwise be different
from that which would exist under a separate policies of insurance meeting all
other requirements of this Lease by reason of the use of such blanket policies
of insurance. During the Term, Tenant shall maintain the following insurance and
any claims thereunder shall be adjudicated by and at the expense of it or its
insurance carrier:
(a)    Property Insurance with respect to each Facility against loss or damage
from all causes under standard “all risk” property insurance coverage with an
agreed amount endorsement (such that the insurance carrier has accepted the
amount of coverage and has agreed that there will be no co-insurance penalty),
without exclusion for fire, lightning, windstorm, explosion, smoke damage,
vehicle damage, sprinkler leakage, flood, vandalism, earthquake, malicious
mischief and any other risks normally covered under an extended coverage
endorsement, in amounts that are not less than the actual replacement value of
the applicable Facility and all Landlord and Tenant Personal Property associated
therewith (including the cost of compliance with changes in zoning and building
codes and other laws and regulations, demolition and debris removal and
increased cost of construction). Additionally, if any Facility contains steam
boilers, steam pipes, steam engines, steam turbines or other high pressure
vessels, insurance with an agreed amount endorsement (such that the insurance
carrier has accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure piping and machinery, elevators and escalators, if any, and other
similar equipment installed in such Facility, in an amount equal to one hundred
percent (100%) of the full replacement cost of such Facility, which policies
shall insure against physical damage to and loss of occupancy and use of the
applicable Facility arising out of an accident or breakdown covered thereunder;
(b)    Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than twelve (12) months,
covering perils consistent with the requirements of Section 6(a), and including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, and providing that any covered loss thereunder shall be payable to
the Landlord;
(c)    Commercial General Public Liability Coverage with respect to each
Facility (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about the
applicable Facility, affording the parties protection in amounts required by
Landlord’s lender but not less than $1,000,000.00 per occurrence/$3,000,000.00
per Facility in the aggregate, naming Landlord as additional insured;
(d)    Professional Liability Coverage with respect to each Facility, providing
for claims specifically relating to patient care and services provided by the
applicable Facility staff, its’ contractors and all related parties, to include
coverage or medical directors with regard to their administrative duties
provided to such Facility, with limits required by Landlord’s lender but not
less than $1,000,000.00 per occurrence/$3,000,000.00 per Facility in the
aggregate, naming Landlord as additional insured. If such coverage is purchased
on a claims made basis, Tenant

5
HNZW/



--------------------------------------------------------------------------------



must show proof of the ability to purchase tail coverage to last through the
statute of limitations, upon the end of the Term;
(e)    Worker’s Compensation and Employers Liability Insurance with respect to
each Facility for losses sustained by Tenant’s employees in the course and scope
of their employment, as well as volunteers, and otherwise consistent with all
applicable state law and meeting all other legal requirements;
(f)    Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year,
covering perils consistent with the requirements of Section 6(a), and including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, and providing that any covered loss thereunder shall be payable to
the Landlord; and
(g)     Deductibles/Self-Insured Retentions for the above policies shall not be
greater than One Hundred Thousand Dollars ($100,000), and Landlord shall have
the right at any time to require a lower amount or set higher policy limits, to
the extent commercially available and reasonable and customary for similar
operations and properties to those of the Facilities.
8.    Use, Regulatory Compliance and Preservation of Business.
8.1    Permitted Use; Qualified Care. Tenant shall continuously use and occupy
the Facilities during the Term as a skilled nursing facility with not less than
the applicable number of beds shown on Schedule 1 and for ancillary services
relating thereto, but for no other purpose. Tenant shall provide care, treatment
and services to all residents of the Facilities in a manner consistent with all
applicable laws. Notwithstanding any common law or statutory right, Tenant
agrees not to transfer, move or otherwise take action that reduces licensed bed
complement of any Facility and Tenant agrees not to take any of the licensed
beds out of service or move the beds to a different location.
8.2    Regulatory Compliance. During the Term, Tenant, the Facilities and the
Premises shall comply in all material respects with all licensing and other laws
and all covenants, conditions, restrictions and other use or maintenance
requirements applicable to the Facilities. To the extent applicable, Tenant
shall comply in all material respects with all Medicare, Medicaid and other
third-party payor certification requirements, including timely filing properly
completed cost and other required reports, timely paying all expenses shown
thereon, and ensuring that the Facilities continue to be fully certified for
participation in Medicare and Medicaid (if applicable) throughout the Term and
when they are returned to Landlord, all without any suspension, revocation,
decertification or other material limitation of such certification. Further,
Tenant shall not commit any act or omission that would in any way materially
violate any certificate of occupancy affecting the Facilities, result in closure
of the Facilities or result in the sale or transfer of all or any portion of any
related certificate of need (if applicable), bed rights or other similar
certificate or license at the Facilities. During the Term, all inspection fees,
costs and charges associated with a change of such licensure or certification
shall be borne solely by Tenant, however, any costs associated with

6
HNZW/



--------------------------------------------------------------------------------



the removal of the current operators or additional costs to the tenant that are
not in the ordinary course, accrued due to the removal of the current operators.
Notwithstanding anything to the contrary contained in this Tenant, Tenant shall
have the right to protest or appeal any licensing and other laws and all
covenants, conditions, restrictions and other use or maintenance requirements
applicable to the Facilities and, to the extent applicable, all Medicare,
Medicaid and other third-party payor certification requirements. Landlord agrees
to cooperate with Tenant provided that Landlord does not incur any out-of-pocket
expenses in connection therewith that are not reimbursed by Tenant.
9.    Acceptance, Maintenance, Upgrade, Alteration and Environmental.
9.1    Acceptance “AS IS”; No Liens. Tenant acknowledges that it is presently
engaged in operations similar to those to be conducted at the Facilities and has
expertise in such industry and, in deciding to enter into this Lease, has not
relied on any representations or warranties, express or implied, of any kind
from Landlord. Tenant has investigated the Premises, has selected the Premises
to its own specifications, has concluded that no improvements or modifications
to them are required in order to operate the Facilities, and accepts the
Facilities and the Premises on an “AS IS” basis and assumes all responsibility
and cost for the correction of any observed or unobserved deficiencies or
violations. Notwithstanding its right to Protest set forth in Section 5.1,
Tenant shall not cause or permit any lien, levy or attachment to be placed or
assessed against any portion of the Premises or the operation thereof (a “Lien”)
for any reason, provided that nothing in this Lease shall require Tenant to keep
the Premises free of liens that may be filed as a result of Landlord’s action or
omissions.
9.2    Tenant’s Maintenance Obligations. Landlord shall not be required to make
any repairs or improvements to the Premises. Tenant shall (a) keep and maintain
the Premises and the Facilities in good appearance, repair and condition and
maintain proper housekeeping, (b) promptly make all repairs (interior and
exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen, other than due to the fault or negligence of the Landlord) necessary
to keep the Facilities in good and working order and condition and in
substantial compliance with all applicable requirements and laws relating to the
business conducted thereon, including if applicable, certification for
participation in Medicare and Medicaid, and (c) keep and maintain all Landlord
and Tenant Personal Property in good condition, ordinary wear and tear excepted,
and repair and replace such property consistent with prudent industry practice
as required under this Lease.
9.3    Alterations by Tenant. Tenant may alter, improve, exchange, replace,
modify or expand (collectively, “Alterations”) each Facility, equipment or
appliances on the Premises from time to time as it may determine is desirable
for the continuing and proper use and maintenance of the Premises; provided,
that any Alterations in excess of One Hundred Thousand Dollars ($100,000) with
respect to any Facility in any rolling twelve (12) month period shall require
Landlord’s prior written consent, which shall not be unreasonably withheld,
delayed, or conditioned. All Alterations shall immediately become a part of the
Premises and the property of Landlord subject to this Lease, and the cost of all
Alterations or other purchases, whether undertaken as an on-going licensing,
Medicare, Medicaid or other regulatory requirement, or otherwise, shall be borne
solely

7
HNZW/



--------------------------------------------------------------------------------



by Tenant. All Alterations shall be constructed in a good and workmanlike manner
in compliance with all applicable laws and the insurance required under this
Lease.
9.4    Hazardous Materials. Tenant’s use of the Premises shall comply with all
Hazardous Materials Laws. If any Environmental Activities occur or are suspected
to have occurred in violation of any Hazardous Materials Laws by Tenant during
the Term or if Tenant has received notice of any Hazardous Materials Claim
against any portion of the Premises as a result of Tenant’s acts or omissions
during the Term, Tenant shall promptly obtain all permits and approvals
necessary to remedy any such actual or suspected problem through the removal of
Hazardous Materials or otherwise, and upon Landlord’s approval of the
remediation plan, remedy any such problem to the satisfaction of Landlord and
all applicable governmental authorities, in accordance with all Hazardous
Materials Laws and good business practices. During the Term, Tenant shall
promptly advise Landlord in writing of (a) any Environmental Activities in
violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Tenant or any portion of the Premises; (c) any remedial action taken by
Tenant in response to any Hazardous Materials Claims or any Hazardous Materials
on, under or about any portion of the Premises in violation of any Hazardous
Materials Laws; (d) Tenant’s discovery of any occurrence or condition on or in
the vicinity of any portion of the Premises that materially increase the risk
that any portion of the Premises will be exposed to Hazardous Materials; and (e)
all communications to or from Tenant, any governmental authority or any other
Person relating to Hazardous Materials Laws or Hazardous Materials Claims with
respect to any portion of the Premises, including copies thereof. Landlord shall
have the right, at Tenant’s sole cost and expense (including, without
limitation, Landlord’s reasonable attorneys’ fees and costs) and with counsel
chosen by Landlord, to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims. Landlord represents and warrants to Tenant that to Landlord’s
knowledge, there are not pending claims or causes of action arising out or
relating to the Facility or the Premises as of the commencement of the Term.
10.    Tenant Property. Tenant shall obtain and install all items of furniture,
fixtures, supplies and equipment not included as Landlord Personal Property as
shall be necessary or reasonably appropriate to operate the Facilities in
compliance with this Lease (“Tenant Personal Property”, which collectively with
the “Tenant Intangible Property” shall be referred to herein as “Tenant
Property”.) As used herein, “Tenant Intangible Property” means all the following
at any time owned by Tenant in connection with its use of any portion of the
Premises: Medicare, Medicaid and other accounts and proceeds thereof; rents,
profits, income or revenue derived from such operation or use; all documents,
chattel paper, instruments, contract rights (including contracts with residents,
employees and third-party payors), deposit accounts, general intangibles and
chooses in action; refunds of any Taxes or Other Charges for periods of time
during the Term; and licenses and permits necessary or desirable for Tenant’s
use of any portion of the Premises, including licensed Medicaid beds (if
applicable). Except as may be allowed under common law, Landlord shall have no
lien or security interest in or to the Tenant Intangible Property, and any such
common law lien or security interest of Landlord shall be subordinate to the
lien and security interest of any third party lender providing to Tenant a
working capital line of credit, whether such working capital line of credit
exists as of the Commencement Date or future working capital lines of credit,
and no further instrument of subordination shall be required.

8
HNZW/



--------------------------------------------------------------------------------





11.    Financial, Management and Regulatory Reports. Tenant shall provide
Landlord with the reports listed in Exhibit “E” at the time described therein,
and such other information about it or the operations of the Facilities as
Landlord may reasonably request from time to time, including such information
requested in connection with any financing of the Premises sought by Landlord.
All financial information provided by Tenant shall be prepared in accordance
with generally accepted accounting principles consistently applied and shall be
submitted electronically in the form of unrestricted, unlocked “.xls”
spreadsheets created using Microsoft Excel (2003 or newer editions). If Tenant
or any Affiliate becomes subject to any reporting requirements of the Securities
and Exchange Commission (“SEC”) during the Term, it shall concurrently deliver
to Landlord such reports as are delivered pursuant to applicable securities
laws. Similarly, should Landlord or its parent, Global Healthcare REIT, Inc., a
Utah corporation, be subject to any particular reporting requirements of the SEC
during the Term for which it needs reports, documentation or other information
from Tenant, Tenant agrees to deliver such reports, documentation and
information within twenty (20) days after Landlord’s request for the same.
12.    Representations and Warranties. Each party represents and warrants to the
other that: (a) this Lease and all other documents executed or to be executed by
it in connection herewith have been duly authorized and shall be binding upon
it; (b) it is duly organized, validly existing and in good standing under the
laws of the state of its formation and is duly authorized and qualified to
perform this Lease within the state where the Premises is located; and (c)
neither this Lease nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such party.
13.    Events of Default. So long as there is no Event of Default, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant or pursuant to
Sections 16 or 17. The occurrence of any of the following events will constitute
an “Event of Default” on the part of Tenant, and there shall be no cure period
therefor except as otherwise expressly provided:
(a)    Tenant’s failure to pay within ten (10) days of when due any Rent, Taxes,
Other Charges or other required payments;
(b)    (i) The revocation, suspension or material limitation of any license
required for the operation of any Facility or the certification of any Facility
for provider status under Medicare or Medicaid, if applicable; (ii) the closure
of any Facility; (iii) the sale or transfer of all or any portion of any
certificate of need, bed rights or other similar certificate or license relating
to any Facility; (iv) the use of any portion of any Facility other than for a
skilled nursing facility and for ancillary services relating thereto; or (v) any
act or omission of Tenant that in the judgment of Landlord will more likely than
not result in any of the foregoing;
(c)    Any other material suspension, termination or restriction placed upon
Tenant, any Facility or the ability to admit residents or patients (e.g., an
admissions ban or non-payment for new admissions by Medicare or Medicaid
resulting from an inspection survey, if applicable);

9
HNZW/



--------------------------------------------------------------------------------



(d)    Any material misrepresentation by Tenant under this Lease or material
misstatement or omission of fact in any written report, notice or communication
from Tenant to Landlord;
(e)     (i) Tenant shall generally not pay its debts as they become due, or
shall admit in writing its inability to pay its debts generally, or shall make
an assignment of all or substantially all of its property for the benefit of
creditors; or (ii) a receiver, trustee or liquidator shall be appointed for
either or them or any of their property, if within three (3) business days of
such appointment Tenant does not inform Landlord in writing that they intend to
cause such appointment to be discharged or such discharge is not diligently
prosecuted to completion within sixty (60) days after the date of such
appointment; (iii) the filing by Tenant of a voluntary petition under any
federal bankruptcy or state law to be adjudicated as bankrupt or for any
arrangement or other debtor’s relief; or (iv) the involuntary filing of such a
petition against Tenant by any other party, unless Tenant within three (3)
business days of such filing informs Landlord in writing of its intent to cause
such petition to be dismissed, such dismissal is diligently prosecuted and such
petition is dismissed within one hundred twenty (120) days after filing; or
(f)    The failure to perform or comply with any provision of this Lease not
requiring the payment of money unless (i) within five (5) business days of
Tenant’s receipt of a notice of default from Landlord, Tenant gives Landlord
notice of its intent to cure such default; and (ii) Tenant cures it either (x)
within thirty (30) days after such notice from Landlord or (y) if such default
cannot with due diligence be so cured because of the nature of the default or
delays beyond the control of Tenant and cure after such period will not have a
materially adverse effect upon any Facility, then such default shall not
constitute an Event of Default if Tenant uses its best efforts to cure such
default by promptly commencing and diligently pursuing such cure to the
completion thereof and cures it within one hundred twenty (120) days after
written notice from Landlord (unless Landlord in its discretion agrees to extend
such cure period).
14.    Remedies. Upon the occurrence of an Event of Default, Landlord may
exercise all rights and remedies under this Lease and the laws of the state
where the Premises is located that are available to a Landlord of real and
personal property in the event of a default by its Tenant, and as to the Tenant
Property, all remedies granted under the laws of such state(s) to a secured
party under its Uniform Commercial Code. Landlord shall have no duty to mitigate
damages unless required by applicable law and shall not be responsible or liable
for any failure to relet the Premises or to collect any rent due upon any such
reletting. Tenant shall pay Landlord, promptly upon demand, all reasonable
expenses incurred by it in obtaining possession and reletting any of the
Premises, including fees, commissions and costs of attorneys, architects, agents
and brokers.
14.1    General. Without limiting the foregoing, Landlord shall have the right
(but not the obligation) to do any of the following upon an Event of Default:
(a) sue for the specific performance of any covenant of Tenant as to which it is
in breach; (b) enter upon any portion of the Premises, terminate this Lease,
dispossess Tenant from the Premises through appropriate legal procedures and/or
collect money damages by reason of Tenant’s breach, including the acceleration
of all Rent which would have accrued after such termination and all obligations
and liabilities of Tenant under this Lease which survive the termination of the
Term; (c) elect to leave this Lease

10
HNZW/



--------------------------------------------------------------------------------



in place and sue for Rent and other money damages as the same come due; and (d)
(before or after repossession of the Premises pursuant to clause (b) above and
whether or not this Lease has been terminated) relet any portion of the Premises
to such tenant(s), for such term(s) (which may be greater or less than the
remaining balance of the Term), rent, conditions (which may include concessions
or free rent) and uses as it may determine in its sole discretion and collect
and receive any rents payable by reason of such reletting.
14.2    Remedies Cumulative; No Waiver. No right or remedy herein conferred upon
or reserved to Landlord is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. Any notice or cure period provided herein shall run concurrently
with any provided by applicable law. No failure of Landlord to insist at any
time upon the strict performance of any provision of this Lease or to exercise
any option, right, power or remedy contained herein shall be construed as a
waiver, modification or relinquishment thereof as to any similar or different
breach (future or otherwise) by Tenant. Landlord’s receipt of and Tenant’s
payment of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Lease shall be effective unless
expressed in a writing signed by it.
14.3    Performance of Tenant’s Obligations. If Tenant at any time shall fail to
make any payment or perform any act on its part required to be made or performed
under this Lease, then Landlord may, without waiving or releasing Tenant from
any obligations or default hereunder, make such payment or perform such act for
the account and enter upon any portion of the Premises for the purpose of taking
all such action as may be reasonably necessary. No such entry shall be deemed an
eviction of Tenant. All sums so paid by Landlord and all necessary and
reasonable incidental costs and expenses (including reasonable attorneys’ fees
and expenses) incurred in connection with the performance of any such act by it,
together with interest at the Agreed Rate from the date of the making of such
payment or the incurring of such costs and expenses, shall be payable by Tenant
to Landlord upon Landlord’s written demand therefor.
15.    Provisions on Termination.
15.1    Surrender of Possession. On the Termination Date, Tenant shall deliver
to Landlord or its designee possession of (a) the Facilities and associated
Landlord Personal Property in a neat and clean condition and in as good a
condition as existed at the date of Tenant’s possession and occupancy pursuant
to this Lease, ordinary wear and tear excepted, (b) a fully operational,
licensed and certified (if applicable) business at each Facility including, at
Tenant’s sole cost, any Alterations necessitated by, or imposed in connection
with, a change of ownership inspection survey for the transfer of operation of
any portion of the Premises to Landlord or its designee, and (c) all patient
charts and resident records along with appropriate resident consents if
necessary and copies of all of its books and records relating to each Facility
and the Premises. Accordingly, Tenant shall not at any time during or after the
Term seek to transfer, surrender, allow to lapse, or grant any security interest
or any other interest in and to the licenses, permits or certifications relating
to any Facility or the Premises, nor shall Tenant commit or omit any act that
would

11
HNZW/



--------------------------------------------------------------------------------



jeopardize any Facility or any licensure or certification of any Facility.
Tenant shall cooperate fully with Landlord or its designee in transferring or
obtaining all necessary licenses and certifications for Landlord or its
designee, and Tenant shall comply with all requests for an orderly transfer of
any Facility licenses, and Medicare and Medicaid certifications and possession
at the time of its surrender of the Premises to Landlord or its designee to
operate the Facilities. Subject to all applicable laws, Tenant hereby assigns,
effective upon the Termination Date, all rights to operate the Facilities to
Landlord or its designee, including all required licenses and permits and all
rights to apply for or otherwise obtain them, and all other nonproprietary
Tenant Intangible Property relating to any portion of the Premises.
15.2    Removal of Tenant Personal Property. Provided that no Event of Default
then exists, in connection with the surrender of the Premises, Tenant may upon
at least five (5) business days’ prior notice to Landlord remove from the
Premises in a workmanlike manner all Tenant Personal Property, leaving the
Premises in good and presentable condition and appearance, including repair of
any damage caused by such removal; provided that Landlord shall have the right
and option to purchase the Tenant Personal Property for its then net book value
during such five (5) business day notice period, in which case Tenant shall so
convey the Tenant Personal Property to Landlord by executing a bill of sale in a
form reasonably required by Landlord. If there is any Event of Default then
existing, Tenant may not remove any Tenant Personal Property from the Premises
and instead will, on demand from Landlord, convey it to Landlord for no
additional consideration by executing a bill of sale in a form reasonably
required by Landlord. Title to any Tenant Personal Property which is not removed
by Tenant as permitted above upon the expiration of the Term shall, at
Landlord’s election, vest in Landlord; provided, however, that Landlord may
remove and store or dispose any or all of such Tenant Personal Property which is
not so removed by Tenant without obligation or accounting to Tenant.
15.3    Holding Over. If Tenant shall for any reason remain in possession of the
Premises after the Termination Date, such possession shall be a month-to-month
tenancy during which time Tenant shall pay as rental on the first (1st) business
day of each month one hundred twenty-five percent (125%) of the monthly Rent
payable with respect to the last Lease Year, all additional charges accruing
during the month and all other sums, if any, payable by Tenant pursuant to this
Lease. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the Termination Date,
nor shall anything contained herein be deemed to limit Landlord’s remedies.
15.4    Survival. All representations, warranties, covenants and other
obligations of Tenant under this Lease shall survive the Termination Date.
16.    Certain Landlord Rights.
16.1    Entry and Examination of Records. Landlord and its representatives may
enter any portion of the Premises at any reasonable time after at least
forty-eight (48) hours’ written notice to Tenant to inspect the Premises for
compliance or for any other reason; provided that no such notice shall be
required in the event of an emergency, upon an Event of Default or to post
notices of non-responsibility under any mechanics’ or materialmans’ lien law. No
such entry shall unreasonably interfere with residents, patients, patient care
or the Tenant’s operations of the

12
HNZW/



--------------------------------------------------------------------------------



Facilities, and Landlord shall not contact or communicate with any of Tenant’s
employees at any time when Landlord or its representatives are at the Premises.
Landlord and its representatives shall abide by all rules and regulations
governing nursing facilities during any time when they are at the Premises.
During normal business hours, Tenant will permit Landlord and its
representatives, inspectors and consultants to examine all contracts, books and
financial and other records at Tenant’s offices relating to Tenant’s operations
of the Facilities.
16.2    Grant Liens. This Lease shall be subordinate to the right, title, and
interest of any lender or other party holding a security interest in or a lien
upon the Premises under any and all mortgage instruments or deeds to secure debt
presently encumbering the Premises and to any and all other deeds to secure debt
or mortgage instruments hereafter encumbering the Premises. Tenant shall at any
time hereafter, on demand of Landlord or the holder of any such deed to secure
debt or mortgage instrument, execute any instruments which may reasonably be
required by such party for the purpose of evidencing the subordination of this
Lease to the lien or security of such party. Tenant shall, upon demand, at any
time or times, execute, acknowledge, and deliver to Landlord or the holder of
any such instruments or deeds to secure debt, without expense, any and all
documents that may be necessary to make this Lease superior to the lien of any
of the same. If the holder of any of said instruments or deeds to secure debt
shall hereafter succeed to the rights of Landlord under this Lease, Tenant
shall, at the option of such holder or a purchaser at any foreclosure or sale
under power, attorn to and recognize such successor as Tenant’s landlord under
this Lease. Tenant shall promptly execute, acknowledge, and deliver any
instrument that may be necessary to evidence such attornment. Landlord will use
commercially reasonably efforts to obtain from any lender holding a lien on the
Premises, a subordination, non-disturbance and attornment agreement for the
benefit of Tenant.
16.3    Estoppel Certificates. Landlord and Tenant shall, at any time upon not
less than ten (10) business days’ prior written request by the other party, have
an authorized representative execute, acknowledge and deliver to Landlord or
Tenant, as the case may be, or their designee a written statement certifying (a)
that this Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid, (c)
that no default by either party exists or specifying any such default, and (d)
as to such other matters as Landlord or Tenant, as the case may be, may
reasonably request.
16.4    Conveyance Release. If Landlord or any successor owner shall sell or
transfer any portion of the Premises in accordance with this Lease, they shall
thereafter be released from all future liabilities and obligations hereunder
arising or accruing from and after the date of such conveyance or other
transfer, which instead shall thereupon be binding upon the new owner.
17.    Assignment and Subletting.
17.1    Except as otherwise expressly permitted in this Lease, without
Landlord’s prior written consent, Tenant shall not assign this Lease, or Lease
all or any part of the Premises, or permit the use of the Premises by any party
other than Tenant. This prohibition includes an assignment or subletting to or
by a receiver or trustee in any federal or state bankruptcy, insolvency, or
other proceeding. For purposes of this Section, a sale or transfer of all or a
controlling ownership

13
HNZW/



--------------------------------------------------------------------------------



interest in Tenant or a merger or other combination by Tenant or a sale of all
or substantially all of Tenant’s assets in lieu thereof shall be deemed an
assignment or other transfer of this Lease.
18.    Damage by Fire or Other Casualty.
18.1    Damage by Fire or Other Casualty. Tenant shall promptly notify Landlord
of any damage or destruction of any portion of the Premises and diligently
repair or reconstruct such portion of the Premises to a like or better condition
than existed prior to such damage or destruction. Any net insurance proceeds
payable with respect to the casualty shall be paid directly to Landlord and, if
an Event of Default has not occurred hereunder, will be used for the repair or
reconstruction of the applicable portion of the Premises pursuant to Landlord's
reasonable disbursement requirements and subject to the provisions of the
Facility Mortgage Documents and the release of insurance proceeds by the
Facility Mortgagee, if any. If such proceeds are insufficient, Tenant shall
provide the required additional funds; if they are more than sufficient, the
surplus shall belong and be paid to Tenant. Tenant shall not have any right
under this Lease, and hereby waives all rights under applicable law, to abate,
reduce or offset rent by reason of any damage or destruction of any portion of
the Premises by reason of an insured or uninsured casualty.
19.    Condemnation. Except as provided to the contrary in this Section 18, this
Lease shall not terminate and shall remain in full force and effect in the event
of a taking or condemnation of the Premises, (in this context, the “Premises”
shall mean one of the individual properties governed by this Master Lease), or
any portion thereof, and Tenant hereby waives all rights under applicable law to
abate, reduce or offset rent by reason of such taking. If during the Term all or
substantially all (a “Complete Taking”) or a smaller portion (a “Partial
Taking”) of the Premises is taken or condemned by any competent public or
quasi-public authority, then (a) in the case of a Complete Taking, Tenant may at
its election made within thirty (30) days of the effective date of such Taking,
terminate this Lease and the current Rent shall be equitably abated as of the
effective date of such termination, or (b) in the case of a Partial Taking, the
Rent shall be abated to the same extent as the resulting diminution in Fair
Market Value of the applicable portion of the Premises. The resulting diminution
in Fair Market Value on the effective date of a Partial Taking shall be as
established pursuant to Exhibit “F”. Landlord alone shall be entitled to receive
and retain any award for a taking or condemnation other than a temporary taking;
provided, however, Tenant shall be entitled to submit its own claim in the event
of any such taking or condemnation with respect to the value of Tenant’s
leasehold interest in any portion of the Premises and/or the relocation costs
incurred by Tenant as a result thereof. In the event of a temporary taking of
less than all or substantially all of the Premises, Tenant shall be entitled to
receive and retain any and all awards for the temporary taking and the Rent due
under this Lease shall be not be abated during the period of such temporary
taking.
20.    Indemnification. Tenant agrees to protect, indemnify, defend and save
harmless Landlord, its members, managers, Affiliates, directors, officers,
shareholders, agents and employees from and against any and all foreseeable or
unforeseeable liability, expense, loss, cost, deficiency, fine, penalty or
damage (including consequential or punitive damages) of any kind or nature,
including reasonable attorneys’ fees, from any suits, claims or demands, on
account of any matter or thing, action or failure to act arising out of or in
connection with this Lease from the date of the

14
HNZW/



--------------------------------------------------------------------------------



commencement of this Lease, the Premises or the operations of Tenant on any
portion of the Premises, including, without limitation, (a) the breach by Tenant
or any of its representations, warranties, covenants or other obligations
hereunder, (b) any Protest, (c) all known and unknown Environmental Activities
on any portion of the Premises, Hazardous Materials Claims or violations by
Tenant of a Hazardous Materials Law with respect to any portion of the Premises,
and (d) upon or following the Termination Date, the correction of all
deficiencies of a physical matter identified by, and any liability assessed or
asserted by, any governmental agency or Medicare or Medicaid providers as a
result of or arising out of or in connection with this Lease or the related
change in ownership inspection and audit (including any overpayment to any
Medicare, Medicaid or other third party payor). Upon receiving knowledge of any
suit, claim or demand asserted by a third party that Landlord believes is
covered by this indemnity, it shall give Tenant notice of this matter. If
Landlord does not elect to defend the matter with its own counsel at Tenant’s
expense, Tenant shall then defend Landlord at Tenant’s expense (including
Landlord’s reasonable attorneys’ fees and costs) with legal counsel satisfactory
to Landlord. Landlord agrees to indemnify the Tenant for any acts of negligence
on the part of the Landlord. Landlord further agrees to indemnify the Tenant for
any liability, expense, loss, cost, deficiency, fine, penalty or damage of any
kind or nature, that exceed $500,000.00 in the aggregate, incurred prior to the
date of the commencement of this lease.
21.    Disputes. If any party brings any action to interpret or enforce this
Lease, or for damages for any alleged breach, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs as awarded by the court in
addition to all other recovery, damages and costs.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY PORTION
OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR
THE ENFORCEMENT OF ANY REMEDY.
22.    Notices. All notices and demands, certificates, requests, consents,
approvals and other similar instruments under this Lease shall be in writing and
sent by personal delivery, U. S. certified or registered mail (return receipt
requested, postage prepaid) or FedEx or similar generally recognized overnight
carrier regularly providing proof of delivery, addressed as follows:
 
If to Tenant:
 
If to Landlord:
 
 
 
 
 
Skyline Health Care LLC
 
c/o AdCare Health Systems, Inc.
 
505 Marlboro Road
 
1145 Hembree Road
 
Wood-Ridge NJ 07075
 
Roswell, Georgia 30076
 
Attention: Joseph Schwartz
 
Attention: Chief Executive Officer

                                

15
HNZW/



--------------------------------------------------------------------------------



A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.
 
23.    Compliance with Facility Mortgage Documents
(a)    If Landlord refinances any Facility, including with a loan that is
insured by the United States Department of Housing and Urban Development
(“HUD”), Tenant acknowledges and agrees that it shall execute and deliver any
and all documentation required by a Facility Mortgagee or HUD in connection
therewith to obtain the approval of this Lease; provided, however, Tenant shall
not incur any expense or suffer an adverse economic impact as a result of such
cooperation.
(b)    Tenant acknowledges that any Facility Mortgage Documents executed by
Landlord or an Affiliate of Landlord may impose certain obligations on the
“borrower” or other counterparty thereunder to comply with or cause the operator
and/or lessee of a Facility to comply with all representations, covenants and
warranties contained therein relating to such Facility and the operator and/or
lessee of such Facility. Accordingly, and notwithstanding anything contained in
this Lease to the contrary, Tenant agrees to comply with those certain Facility
Mortgage Document covenants as more specifically set forth on Exhibit “G”
attached hereto and made a part hereof, for so long as any Facility Mortgage
encumbers the Premises or any portion thereof or interest therein. Tenant agrees
that the requirements, expressly including, without limitation, insurance,
affirmative financial, occupancy or other performance requirements or covenants,
set forth on Exhibit “G” shall prevail to the extent of any conflict with any
other express term of this Lease. If Landlord enters into any new Facility
Mortgage that would result in a change to the requirements on Exhibit “G” or
that would otherwise conflict with the terms and provisions of this Lease, the
parties agree to cooperate to amend this Lease to so reflect such new
requirements, provided that Landlord and Tenant shall not agree to any changes
that would materially or adversely impact Tenant’s operation of the Facility
pursuant to the terms of this Lease, including with respect to Tenant’s
insurance or other costs.
(c)    Landlord acknowledges that (i) the Facility Mortgage Documents shall
include no liens on the Tenant Property and (ii) any Facility Mortgagee shall
enter into an intercreditor agreement with any lender of Tenant requesting same.
24.    Cooperation. Tenant agrees that should Landlord and Landlord’s Affiliates
desire to consolidate all of their subleases with Tenant and Tenant’s Affiliates
into one master Lease, Tenant shall cooperate with Landlord and Landlord’s
Affiliates in so documenting such consolidation, provided, however, that such
documentation does not result in any material cost to Tenant as a result of such
cooperation.



16
HNZW/



--------------------------------------------------------------------------------



25.    Miscellaneous. This Lease has been freely and fairly negotiated, and all
provisions shall be interpreted according to their fair meaning and shall not be
strictly construed against any party. While nothing contained in this Lease
should be deemed or construed to constitute an extension of credit by Landlord
to Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Lease
shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following business day. Whenever
the words “including”, “include” or “includes” are used in this Lease, they
shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words day or days are used in
this Lease, they shall mean “calendar day” or “calendar days” unless expressly
provided to the contrary. The titles and headings in this Lease are for
convenience of reference only and shall not in any way affect the meaning or
construction of any provision. Unless otherwise expressly provided, references
to any “Section” mean a section of this Lease (including all subsections), to
any “Exhibit” or “Schedule” mean an exhibit or schedule attached hereto or to
“Medicare” or “Medicaid” include any successor program. If more than one Person
is Tenant hereunder, their liability and obligations hereunder shall be joint
and several. Promptly upon the request of either party and at its expense, the
parties shall prepare, enter into and record a suitable short form memorandum of
this Lease. This Lease (a) contains the entire agreement of the parties as to
the subject matter hereof and supersedes all prior or contemporaneous verbal or
written agreements or understandings, (b) may be executed in several
counterparts, (including electronically mailed copies in portable document
format (PDF)), each of which shall be deemed an original, but all of which shall
constitute one and the same document, (c) may only be amended by a writing
executed by the parties, (d) shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties, (e) shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Arkansas, and (f) incorporates by this reference any Exhibits and Schedules
attached hereto.
26.    Lease of Entire Premises. Landlord and Tenant each acknowledge and agree
that this Lease constitutes a single, indivisible lease of the entire Premises,
and the Premises constitutes a single economic unit. The Rent, other amounts
payable hereunder and all other provisions contained herein have been negotiated
and agreed upon based on the intent to lease the entirety of the Premises as a
single and inseparable transaction, and such Rent, other amounts and other
provisions would have been materially different had the parties intended to
enter into separate leases or a divisible lease. Any Event of Default under this
Lease shall constitute an Event of Default as to the entire Premises.
Notwithstanding any provision hereof, each Tenant shall be jointly and severally
responsible for all obligations of Tenant hereunder, including, but not limited
to, the obligation to pay Rent (as hereinafter defined).

17
HNZW/



--------------------------------------------------------------------------------



Tenant acknowledges and agrees that Landlord is entering into this Lease as an
accommodation to Tenant. Tenant, in order to induce Landlord to enter into this
Lease, to the extent permitted by law:
(a)    Agrees, acknowledges and is forever estopped from asserting to the
contrary that the statements set forth in the first sentence of this Section are
true, correct and complete;
(b)    Agrees, acknowledges and is forever estopped from asserting to the
contrary that this Lease is a single Lease pursuant to which the collective
Premises are demised as a whole to Tenant;
(c)    Agrees, acknowledges and is forever estopped from asserting to the
contrary that if, notwithstanding the provisions of this Section, this Lease
were to be determined or found to be in any proceeding, action or arbitration
under state or federal bankruptcy, insolvency, debtor-relief or other applicable
laws to constitute multiple leases demising multiple properties, such multiple
leases could not, by the debtor, trustee, or any other party, be selectively or
individually assumed, rejected or assigned;
(d)    Subject to the provisions of paragraph 14(f) below, forever knowingly
waives and relinquishes any and all rights under or benefits of the provisions
of the Federal Bankruptcy Code Section 365 (11 U.S.C. § 365), or any successor
or replacement thereof or any analogous state law, to selectively or
individually assume, reject or assign the multiple leases comprising this Lease
following a determination or finding in the nature of that described in the
foregoing Section C.
27.    Brokers. Landlord and Tenant represent and warrant to each other that no
brokerage commissions are due to any real estate broker in relation to this
Lease, and agree to indemnify and hold each other harmless for any damages,
costs or legal fees which may be incurred as a result of any claims for such
commissions in contravention of the representations in this Section.


28.    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed as creating the relationship of principal and agent or of
partnership or joint venture between the parties hereto, it being understood and
agreed that neither the method of computing Rent nor any other provision
contained herein nor any acts of the parties hereto shall be deemed to create
any relationship between the parties hereto other than that of landlord and
tenant.
 
29.    Counterparts. This Lease may be executed in any number of counterparts,
all of which will be considered one and the same Lease notwithstanding that all
parties hereto have not signed the same counterpart. Signatures on this Lease
which are transmitted electronically shall be valid for all purposes. Any party
shall, however, deliver an original signature on this Lease to the other party
upon request.
 
[Signatures on Following Page]









18
HNZW/



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.


 
 
LANDLORD:
 
 
 
 
 
VALLEY RIVER PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
HOMESTEAD PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
PARK HERITAGE PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
MT. V PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager









 

19
HNZW/



--------------------------------------------------------------------------------



 
 
MOUNTAIN TOP PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
LITTLE ROCK HC&R PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
WOODLAND HILLS HC
 
 
PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
NORTHRIDGE HC&R PROPERTY
 
 
HOLDINGS, LLC,
 
 
a Georgia limited liability company
 
 
 
 
 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
APH&R PROPERTY HOLDINGS, LLC,
 
 
a Georgia limited liability company




20
HNZW/



--------------------------------------------------------------------------------



 
 
By:
/s/William McBride
 
 
Name:
William McBride
 
 
Title:
Manager
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
SKYLINE HEALTHCARE LLC, or other
 
 
entities to be formed
 
 
a
 
 
 
 
 
 
 
By:
/s/Joseph Schwartz
 
 
Name:
Joseph Schwartz
 
 
Title:
Manager




21
HNZW/



--------------------------------------------------------------------------------



SCHEDULE 1


FACILITIES
Facility Name
Landlord
Tenant
Address
Bed Number
Facility Type
Homestead Manor Nursing Home
Homestead Property Holdings, LLC
__________
826 North Street
Stamps, AR 71860-4522




104 bed SNF
Heritage Park Nursing Center
Park Heritage Property Holdings, LLC
__________
1513 S. Dixieland Road
Rogers 72758-4935




110 bed SNF
Stone County Nursing and Rehabilitation Center


Mt. V Property Holdings, LLC
__________
706 Oak Grove Street
Mountain View, AR 72560-8601




97 bed SNF
Stone County Residential Care Facility
Mountain Top Property Holdings, LLC
__________
414 Massey Avenue
Mountain View, AR 72560-6132




32 bed ALF
West Markham Sub Acute and Rehabilitation Center
Little Rock HC&R Property Holdings, LLC
__________
5720 West Markham Street
Little Rock, AR 72205-3328




154 bed SNF
Woodland Hills Healthcare and Rehabilitation
Woodland Hills HC Property Holdings, LLC
__________
8701 Riley Dr.
Little Rock, AR 72205-6509




140 bed SNF
Northridge Healthcare and Rehabilitation
Northridge HC&R Property Holdings, LLC
__________
2501 John Ashley Dr.
North Little Rock, AR
72114-1815




140 bed SNF
Cumberland Health and Rehabilitation Center


APH&R Property Holdings, LLC


__________
1516 S. Cumberland Street
Little Rock, AR 72202-5065


120 bed SNF
River Valley Health and Rehabilitation Center




Valley River Property Holdings, LLC




__________
5301 Wheeler Avenue
Fort Smith, AR 72901-8339




129 bed
SNF





EXHIBIT “A-1 – “A-9”
LEGAL DESCRIPTIONS


(SEE ATTACHED)
EXHIBIT “A-1”


LEGAL DESCRIPTION


(HOMESTEAD)




[masterleaseagreements_image1.gif]








EXHIBIT “A-2”


LEGAL DESCRIPTION


(PARK HERITAGE)


[masterleaseagreements_image2.gif]
[masterleaseagreements_image3.gif]


EXHIBIT “A-3”


LEGAL DESCRIPTION


(VALLEY RIVER)




[masterleaseagreements_image4.gif]
EXHIBIT “A-4”


LEGAL DESCRIPTION


(MT. V)


[masterleaseagreements_image5.gif]
EXHIBIT “A-5”


LEGAL DESCRIPTION


(MOUNTAIN TOP)


[masterleaseagreements_image6.gif]
EXHIBIT “A-6”


LEGAL DESCRIPTION


(LITTLE ROCK)


[masterleaseagreements_image7.gif]
EXHIBIT “A-7”


LEGAL DESCRIPTION


(WOODLAND HILLS)


[masterleaseagreements_image8.gif]
EXHIBIT “A-8”


LEGAL DESCRIPTION


(NORTHRIDGE)




[masterleaseagreements_image9.gif]
EXHIBIT “A-9”


LEGAL DESCRIPTION


(APH&R)




[masterleaseagreement_image10.gif]
















 


EXHIBIT B
LANDLORD PERSONAL PROPERTY


“Landlord Personal Property” means: (i) all personal property used in the
operation or management of the Facilities, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Tenant or required by the state in which the
Facilities are located or any other governmental entity to operate the
Facilities, and (ii) all site plans, surveys, soil and substrata studies,
architectural drawings, plans and specifications, engineering plans and studies,
floor plans, landscape plans, and other plans and studies that relate to the
Facilities; provided, however, that Landlord Personal Property shall not
include: (a) any vehicles or computer software used in connection with the
operation of the Facilities, or (b) any equipment leased by Tenant from third
parties, which equipment is not a replacement of what would otherwise be
Landlord Personal Property.






EXHIBIT “C”
CERTAIN DEFINITIONS
For purposes of this Lease, the following terms and words shall have the
specified meanings:


“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.


“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.


“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.


“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Landlord or any Affiliate of Landlord or any ground, building
or similar lease or other title retention agreement to which the Premises or any
portion thereof is subject from time to time.


“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or lessor under the applicable
Facility Mortgage Documents.


“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, lease, note, collateral assignment instruments, guarantees, indemnity
agreements and other documents or instruments evidencing, securing or otherwise
relating to the loan made, credit extended, lease or other financing vehicle
pursuant thereto.


“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or substances that are listed in the United
States Department of Transportation Hazardous Materials Table (49 CFR 172.101)
as amended from time to time.


“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Landlord or Tenant relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.


“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.


“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.






EXHIBIT “D”
[INTENTIONALLY OMITTED]




EXHIBIT “E”
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
REPORT
DUE DATE
Monthly financial reports concerning the Business at the Facility consisting of:
(1) a reasonably detailed income statement showing, among other things, gross
revenues;
(2) total patient days;
(3) occupancy; and
(4) payor mix.
(All via e-mail to _______________________)
Thirty (30) days after the end of each calendar month
Quarterly consolidated or combined financial statements  
of Tenant and any Guarantor
(via e-mail to financials@____________.com)
Thirty (30) days after the end of each of the first three quarters of the fiscal
year of Tenant and such Guarantor
Annual consolidated or combined financial statements  
of Tenant and any Guarantor with a review opinion provided by a reputable
certified public accounting firm or audited financial statements if required by
Landlord’s lenders.
(via e-mail to financials@_______________.com)
Ninety (90) days after the fiscal year end of Tenant and such Guarantor
Regulatory reports with respect to the Facility, as follows:
(1) all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Tenant as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;
(2) Medicare and Medicaid certification surveys; and
(3) life safety code reports.
Five (5) business days after receipt
Reports of regulatory violations,
by written notice of the following:
(1) any violation of any federal, state or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;
(2) any suspension, termination or restriction placed upon Tenant or any portion
of the Premises, the operation of any portion of the Business or the ability to
admit residents or patients; or
(3) any violation of any other permit, approval or certification in connection
with any portion of the Premises or any portion of the Business, by any federal,
state or local authority, including Medicare or Medicaid.
Two(2) business days after  receipt
Cost Reports
Fifteen (15) days after filing





EXHIBIT “F”
FAIR MARKET VALUE


“Fair Market Value” means the fair market value of the Premises and/or Facility
or applicable portion thereof on a specified date as agreed to by the parties,
or failing such agreement within ten (10) days of such date, as established
pursuant the following appraisal process. Each party shall within ten (10) days
after written demand by the other party select one MAI Appraiser to participate
in the determination of Fair Market Value. For all purposes under this Lease,
the Fair Market Value shall be the fair market value of the Premises and/or
Facility or applicable portion thereof unencumbered by this Lease. Within ten
(10) days of such selection, the MAI Appraisers so selected by the parties shall
select a third (3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall
each determine the Fair Market Value of the Premises and/or Facility or
applicable portion thereof within thirty (30) days of the selection of the third
appraiser. To the extent consistent with sound appraisal practices as then
existing at the time of any such appraisal, and if requested by Landlord, such
appraisal shall be made on a basis consistent with the basis on which the
Premises and/or Facility or applicable portion thereof were appraised at the
time of their acquisition by Landlord. Tenant shall pay the fees and expenses of
any MAI Appraiser it retains pursuant to this Exhibit. Landlord shall pay the
fees and expenses of any MAI Appraiser it retains pursuant to this Exhibit. Each
party shall pay half the fees and expenses of the third MAI Appraiser selected
by the respective MAI Appraisers selected by each of the parties.


If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises and/or Facility or
applicable portion thereof in accordance with the provisions of this Exhibit and
the Fair Market Value so determined shall be binding upon the parties. If the
MAI Appraisers selected by the parties are unable to agree upon a third (3rd)
MAI Appraiser within the time period set forth in the foregoing paragraph,
either party shall have the right to apply to the presiding judge of the court
of original trial jurisdiction in the county in which the Premises and/or
Facility or applicable portion thereof are located to name the third (3rd) MAI
Appraiser. The cost of such application to the presiding judge shall be equally
shared by the parties.


Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises
and/or Facility or applicable portion thereof. If a majority are unable to
determine the fair market value at such meeting, the three (3) appraisals shall
be added together and their total divided by three (3). The resulting quotient
shall be the Fair Market Value. If, however, either or both of the low appraisal
or the high appraisal are more than ten percent (10%) lower or higher than the
middle appraisal, any such lower or higher appraisal shall be disregarded. If
only one (1) appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting quotient
shall be such Fair Market Value. If both the lower appraisal and higher
appraisal are disregarded as provided herein, the middle appraisal shall be such
Fair Market Value. In any event, the result of the foregoing appraisal process
shall be final and binding.


“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.






EXHIBIT “G”
 
FACILITY MORTGAGEE SPECIFIC REQUIREMENTS


(SEE ATTACHED)
EXHIBIT “G” – CONTINUED
FACILITY MORTGAGEE SPECIFIC REQUIREMENTS
(PrivateBank and Trust Company - Mortgagee)


1.    Mortgagee Reporting Requirements: No later than 45 days after the end of
each fiscal quarter commencing with the fiscal quarter ending June 30, 2015,
quarterly financial statements shall include: balance sheet, statement of income
and expense, and statement of cash flows, and statement of payor mix, prepared
in accordance with GAAP and certified by an officer or member of Tenant. Within
120 days after the end of each fiscal year commencing with the fiscal year
ending December 31, 2015, annual financial statements of Tenant showing the
results of operations of the Facility and consisting of a balance sheet,
statement of income and expense, statement of cash flows and statement of payor
mix, prepared in accordance with GAAP, certified by an officer of Operator, and
accompanied by a review opinion report of a firm of independent certified public
accountants acceptable to Lender. Each financial statement shall include a duly
completed compliance certificate, dated the date of such financial statements
and certified as true and correct by appropriate officers containing a
computation of each of the financial covenants below and stating that Tenant has
not become aware of any Default or Event of Default or, if there is any such
Default or Event of Default describing it and the steps, if any, being taken to
cure it.
2.    Minimum EBTIDAR. It is a condition of this Agreement and the Loan that for
each fiscal quarter commencing with the fiscal quarter ending June 30, 2015, the
EBITDAR/Management Fee Adjusted for New Operator shall be not less than 450,000.
“EBITDAR/Management Fee Adjusted” means for any period, an amount equal to
EBITDAR for Tenant for such period, except that the Net Income for Tenant used
in calculating EBITDAR/Management Fee Adjusted for any period, shall be computed
by taking into account management fees equal to the greater of Tenant’s actual
management fees for such period or imputed management fees equal to 5% of such
Tenant’s gross income for such period as determined in accordance with GAAP.
3.    Minimum Fixed Charge Coverage Ratio. As of the end of each fiscal quarter,
the ratio of the amount of the EBITDAR for Tenant for the 12-month period ending
on the last day of such quarter, to the sum of the combined amounts of the
following for the 12‑month period ending on the last day of such quarter: (A)
Rental Expense for Operators, plus (B) Distributions for Tenant, other than any
amounts which were treated as an expense for accounting purposes, shall not be
less than 1.05 to 1.00. Notwithstanding the definition of “Net Income”, the Net
Income used in calculating EBITDAR shall be computed by taking into account an
imputed combined annual capital expenditures reserve allowance of $458 per
licensed bed. Net Income used in calculating EBITDAR for the purpose of this
Section for any period shall be computed by taking into account Tenant’s actual
management fees for such period only and not taking into account any imputed
management fees. Definitions for capitalized terms below:
Depreciation: With respect to any party, for any period, the total amounts added
to depreciation, amortization, obsolescence, valuation and other proper
reserves, as reflected on such party’s financial statements for such period and
determined in accordance with GAAP.
EBITDAR: With respect to any party, for any period, the sum for such period of
the following of or payable by such party, as the case may be: (i) net income
(determined by GAPP and excluding gains from dispositions of assets,
extraordinary gains and discounted operations gains), plus (ii) Interest
Charges, plus (iii) federal and state income taxes, plus (iv) Depreciation, plus
(v) Rental Expense.
Gross Revenues: In the case of each Facility, income and receipts from all
sources, including, without limitation, with respect to such Facility, and in
the case of such Facility, including, without limitation, all base rent,
additional rent, security deposits and other amounts paid by tenants of the
Facility.
Interest Charges: With respect to any party, for any period, the sum of: (i) all
interest, charges and related expenses payable with respect to that period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (ii) the
portion of capitalized lease obligations (if any) with respect to that period
that should be treated as interest in accordance with GAAP, plus (iii) all
charges paid or payable (without duplication) during that period with respect to
any hedging agreements.
Rental Expense: With respect to any party, for any period, the rental expense
for real estate leased by such party as lessee for such period as determined in
accordance with GAAP.
3.    Casualty and Condemnation. The proceeds of any insurance policies
collected or claims as a result of any loss or damage to any portion of any
Facility resulting from fire, vandalism, malicious mischief or any other
casualty or physical harm and any awards, judgments or claims resulting from the
exercise of the power of condemnation or eminent domain shall be applied to
reduce the outstanding balance of the Loan or to rebuild and restore such
Facility, or to the restoration or repair of the property damaged, if approved
by the Facility Mortgagee in its discretion.
4.    Insurance:
(i)    Insurance against loss or damage to its Facility by fire and other risks,
written on an “all risk” special perils, 100% full replacement cost basis,
without deduction for foundations and footings, and without co-insurance, and
with not more than $10,000 deductible from the loss payable for any casualty.
(ii)    Commercial general liability insurance, including coverage for elevators
and escalators, if any, on its Facility and completed operations coverage for
two years after any construction or repair at its Facility has been completed,
on an occurrence basis, against claims for personal injury, including without
limitation bodily injury, death or property damage occurring on, in or about its
Facility and the adjoining streets, sidewalks and passageways, such insurance to
afford immediate minimum protection to a limit of not less than $1,000,000 for
one person and $3,000,000 per occurrence for personal injury or death and
$500,000 per occurrence for damage to property.
(iii)    Workers compensation insurance covering such Borrower, in accordance
with the requirements of Arkansas law.
(iv)    During the course of any construction or repair at its Facility, all
risk builders risk course of construction insurance against all risks of
physical loss, on a completed value basis, including collapse and transit
coverage, with a deductible not to exceed $10,000, in nonreporting form,
covering the total value of work performed and equipment, supplies and materials
furnished, and containing the “permission to occupy” endorsement, and insuring
all general contractors and subcontractors of any tier.
(v)    Boiler and machinery insurance covering any pressure vessels, air tanks,
boilers, machinery, pressure piping, heating, air conditioning and elevator
equipment and escalator equipment located on its Facility, and insurance against
loss of occupancy or use arising from any breakdown therein, all in such amounts
as are satisfactory to Lender.
(vi)    Business interruption, use and occupancy or rent loss insurance on its
Facility covering loss of the use of its Facility caused by the perils covered
by the policies described in (i), (iv) and (v) above, for a period of 12 months
or such longer period as Lender shall require, in an amount not less than 100%
of the Facilityed annual revenue from its Facility as determined by Lender, and
written on a gross rental income, gross profits or extended period of indemnity
form.
(vii)    If all or any portion of its Facility is located in an area that has
been identified by the Director of the Federal Emergency Management Agency as a
special flood hazard area, flood insurance in an amount at least equal to the
principal amount of the Loan or to the maximum amount of coverage allowed for
the particular type of property under the National Flood Insurance Program,
whichever is less.
(viii)    Commercial general liability insurance covering any contractors
performing work at its Facility, on an occurrence basis, against claims for
personal injury, including without limitation bodily injury, death or property
damage occurring on, in or about its Facility and the adjoining streets,
sidewalks and passageways, such insurance to afford immediate minimum protection
to a limit of not less than $1,000,000 for one person and $3,000,000 per
occurrence for personal injury or death and $500,000 per occurrence for damage
to property.
(ix)    Workers compensation insurance covering any contractors performing work
at its Facility, in accordance with the requirements of Arkansas law.
(x)    Errors and omissions insurance covering any architects and engineers
performing professional services with respect to its Facility, in the amount of
$1,000,000 or such greater amount as Lender may require.
(xi)    Such other insurance, and in such amounts, as may from time to time be
required by Lender against the same or other hazards.
B.
All such policies of insurance shall be issued by companies, and in amounts in
each company, and in a form, satisfactory to Lender and, without limitation on
the generality of the foregoing, shall comply with the following provisions:



(i)    All policies of insurance shall be issued by insurance companies having
an AM Best’s Rating Guide Policy Rating of not less than A and Financial Rating
of not less than VIII.
(ii)    All policies of insurance required by paragraphs A(i), (iv), (v), (vi)
and (vii) above shall name such Borrower as insured and Lender as an additional
insured and shall have attached thereto a standard mortgagee’s loss payable
endorsement for the benefit of Lender in form satisfactory to Lender, and all
policies of insurance required by paragraphs A(ii), (iii), (viii), (ix) and (x)
shall name such Borrower as insured and Lender as an additional named insured.
(iii)    All policies of insurance shall contain an endorsement or agreement by
the insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act or negligence of such Borrower or Lender which
might otherwise result in forfeiture of said insurance and the further agreement
of the insurer waiving all rights of set-off, counterclaim or deductions against
such Borrower, and shall provide that the amount payable for any loss shall not
be reduced by reason of co-insurance.
(iv)    All policies of insurance shall contain a provision that they will not
be cancelled or amended, including any reduction in the scope or limits of
coverage, without at least 30 days’ prior written notice to Lender.




EXHIBIT “G” – CONTINUED
FACILITY MORTGAGEE SPECIFIC REQUIREMENTS
(Square 1 Bank - Mortgagee)


1.    Fixed Coverage Ratio. Tenant shall maintain a 1.0 to 1.0 fixed coverage
ratio.
2.    Casualty and Condemnation. The proceeds of any insurance policies
collected or claims as a result of any loss or damage to any portion of a
Facility resulting from fire, vandalism, malicious mischief or any other
casualty or physical harm and any awards, judgments or claims resulting from the
exercise of the power of condemnation or eminent domain shall be applied to
reduce the outstanding balance of the Loan or to rebuild and restore such
Facility, or to the restoration or repair of the property damaged, if approved
by the Facility Mortgagee in its discretion. Lender agrees to make proceeds
available if: (A) in the reasonable judgment of Mortgagee, the Mortgaged
Property can be restored within ten (10) months after insurance proceeds are
made available to an economic unit not less valuable and not less useful than
the same was prior to the Insured Casualty, and after such restoration will
adequately secure the outstanding balance of the Indebtedness, and (B) no Event
of Default (hereinafter defined) shall have occurred and be then continuing.
3.     Insurance. Mortgagor agrees to keep the Mortgaged Property insured
against loss or damage by fire and other casualty with extended coverage and
against any other risks or hazards which in the opinion of Mortgagee should be
insured against, and in any case against all risks which persons engaged in the
same business as is carried on at the Premises customarily insure against, with
the minimum amount of said insurance to be no less $3,600,000.



HNZW/



--------------------------------------------------------------------------------



EXHIBIT “G” - CONTINUED
FACILITY MORTGAGEE SPECIFIC REQUIREMENTS
(Metro City Bank and U.S. Small Business Administration are
collectively, Facility Mortgagee)


1.    Casualty and Condemnation. The proceeds of any insurance policies
collected or claims as a result of any loss or damage to any portion of a
Facility resulting from fire, vandalism, malicious mischief or any other
casualty or physical harm and any awards, judgments or claims resulting from the
exercise of the power of condemnation or eminent domain shall be applied to
reduce the outstanding balance of the Loan or to rebuild and restore such
Facility, or to the restoration or repair of the property damaged, if approved
by the Facility Mortgagee in its discretion. If (A) in the reasonable judgment
of Mortgagee, the Mortgaged Property can be restored within ten (10) months
after insurance proceeds are made available to an economic unit not less
valuable and not less useful than the same was prior to the insured casualty or
condemnation, and after such restoration will adequately secure the outstanding
balance of the indebtedness, and (B) no Event of Default shall have occurred and
be then continuing, then the proceeds of insurance may, in Mortgagee’s sole
discretion, be applied to reimburse Tenant for the cost of restoring, repairing,
replacing or rebuilding the Facility or part thereof subject to casualty or
condemnation, such proceeds shall be disbursed from time to time upon Facility
Mortgagee being furnished with (1) evidence satisfactory to it (which evidence
may include inspection[s] of the work performed) that the restoration, repair,
replacement and rebuilding covered by the disbursement has been completed in
accordance with plans and specifications approved by Facility Mortgagee, (2)
evidence satisfactory to it of the estimated cost of completion of the
restoration, repair, replacement and rebuilding, (3) funds, or, at Facility
Mortgagee’s option, assurances satisfactory to Facility Mortgagee that such
funds are available, sufficient in addition to the proceeds of insurance to
complete the proposed restoration, repair, replacement and rebuilding, and (4)
such architect’s certificates, waivers of lien, contractor’s sworn statements,
title insurance endorsements, bonds, plats of survey and such other evidences of
cost, payment and performance as Facility Mortgagee may reasonably require and
approve; and Facility Mortgagee may, in any event, require that all plans and
specifications for such restoration, repair, replacement and rebuilding be
submitted to and approved by Mortgagee prior to commencement of work. With
respect to disbursements to be made by Facility Mortgagee, if any: (A) no
payment made prior to the final completion of the restoration, repair,
replacement and rebuilding shall exceed ninety percent (90%) of the value of the
work performed from time to time; (B) funds other than proceeds of insurance
shall be disbursed prior to disbursement of such proceeds; and (C) at all times,
the undisbursed balance of such proceeds remaining in the hands of Facility
Mortgagee, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of Mortgagee by or on behalf of Mortgagor for that
purpose, shall be at least sufficient in the reasonable judgment of Mortgagee to
pay for the cost of completion of the restoration, repair, replacement or
rebuilding, free and clear of all liens or claims for lien and the costs.
2.     Insurance. Tenant shall keep the Facility insured against loss or damage
by fire and other casualty with extended coverage and against any other risks or
hazards as determined by Facility Mortgagee, with the minimum amount of said
insurance to be no less than the amount of the Note, and Tenant shall maintain
insurance against the risk of rental or business interruption at the Premises,
in an amount deemed satisfactory by Facility Mortgagee.













HNZW/

